Citation Nr: 0907363	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1943 to July 
1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
hearing loss.  


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to be 
etiologically related to active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an April 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in March 2006.  
The RO readjudicated the case in an October 2006 supplemental 
statement of the case.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, lay statements, a 
private opinion, and a VA examination have been associated 
with the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.


B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Service treatment records contain no complaints or diagnoses 
relating to hearing loss.  November 1943 enlistment and July 
1946 separation examinations show that the Veteran's hearing 
was 15/15 on whispered voice testing. 

In various lay statements, the Veteran reported that he was 
exposed noise from gun fire without hearing protection in 
service.  He was attached to an artillery unit while on 
active duty during World War II.   

The earliest post-service medical evidence of a hearing loss 
disability was 2004.  The Board notes that this was 58 years 
after the Veteran's separation from service.

The Veteran submitted a March 2004 opinion from his private 
physician in internal medicine.  Dr. P.F.G. stated that the 
Veteran was developing sensorineural hearing loss.  He stated 
that the Veteran's duties in the artillery during his 
military service was a major contributor to his condition, 
and opined that the Veteran's hearing loss was service-
connected.  

The Veteran was afforded a VA audiological evaluation in July 
2004.  On the authorized VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
80
85
90
LEFT
25
50
75
75
80

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 56 percent in the left ear.  
The Veteran was assessed with moderate to severe, high 
frequency, sensorineural hearing loss in both ears.

The July 2004 VA audiologist stated that the claims file was 
reviewed as a part of the examination.  The audiologist noted 
that Veteran had a history of unprotected noise exposure to 
hazardous military noise while in the United States Marine 
Corps during World War II, as well as civilian noise exposure 
as a fireman for 36 years.  The VA audiologist stated that 
the claims file contained very limited objective data which 
to base an opinion.  He stated that the Veteran did not 
perceive a loss of hearing until 10 to 15 years prior, too 
long after military service for it to be service-connected.  
The Veteran also worked in nose hazardous environments for 
many years which are likely to have contributed to his 
hearing loss, as well as age related factors.  Therefore, the 
examiner opined that it was less likely than not that the 
Veteran's hearing loss was service-connected.   

The July 2004 VA audiological evaluation clearly shows that 
the Veteran has current bilateral hearing loss which amounts 
to a disability for VA purposes under 38 C.F.R. § 3.385.  
However, the Board finds that bilateral hearing loss is not 
shown to have been incurred in service.

The Veteran asserts that service connection should be awarded 
for hearing loss as he set the sights and gave the order to 
fire the guns on Iwo Jima and the Volcano Islands and was 
exposed to extreme and continuous acoustic trauma in combat.  
He has also reported that at the end of the firing, he would 
have a muffled ringing sound in his ears; as to the hearing 
loss, he has reported alternately that he noticed hearing 
loss either from around 1989 to 1994, or around the mid 
1960s.  See VA application for benefits received in March 
2004 and Statement attached to VA Form 9, received and dated 
in March 2006.  The Board notes that VA has conceded the 
Veteran's exposure to acoustic trauma; service connection has 
been established for tinnitus due to such exposure.  See 
August 2004 rating decision.

In this regard, under 38 U.S.C.A. § 1154(b) (West 2002) and 
38 C.F.R. § 3.304(d) (2008), service connection for a combat-
related injury may be based on lay statements, alone, but do 
not absolve a claimant from the requirement of demonstrating 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  The 
provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone. Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

In the present case, there are two conflicting medical 
opinions of record.  Dr. P.F.G. has opined that the Veteran's 
hearing loss is related to service.  The July 2004 VA 
audiologist has opined that the Veteran's hearing loss is 
less likely than not related to service.  According to United 
States Court of Appeals for Veterans Claims (Court or CAVC), 
"the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board. Id.  

In this case, the Board finds that the July 2004 VA opinion 
provides the most probative evidence of record with respect 
to the Veteran's current diagnosis and the etiology of that 
diagnosis.  The medical evidence reviewed and discussed by 
the examiner was factually accurate.  The VA audiologist had 
the opportunity to review the Veteran's service records.  
Based on all the evidence and on his expertise, the VA 
audiologist provided a fully articulated opinion and provided 
sound reasoning for his conclusion.  The VA audiologist noted 
the Veteran's in-service noise exposure.  However, he also 
noted that the Veteran had 36 years of post-service noise 
exposure as a fireman and age-related factors which 
contributed to his current hearing loss.  The audiologist 
noted that the Veteran did not perceive a loss of hearing 
until 10 to 15 years prior, too long after military service 
for it to be service-connected.  This would have been 43 to 
48 years after the Veteran's separation from service.  Based 
on these factors, the audiologist opined that the Veteran's 
hearing loss was not likely related to service.  In contrast, 
Dr. P.F.G. did not have the opportunity to review the claims 
file, which shows that the Veteran did not have hearing loss 
in service, and there was no record of hearing loss for 58 
years after the Veteran's separation from service.  More 
importantly, Dr. P.F.G. did not address the Veteran's post-
service noise exposure, he did not address the time gap 
between the Veteran's separation from service and the onset 
of hearing loss, and he did not address any age-related 
factors.  In light of the foregoing, the Board finds that the 
VA audiologist's opinion provides the most probative evidence 
with respect to the etiology of the Veteran's hearing loss.   

In making this determination, the Board has considered the 
Veteran's own statements in support of his claims.  The 
Veteran is competent to report noise exposure in service.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the 
Board finds that the Veteran's reports of exposure to 
artillery fire in service are credible.  The Veteran, 
however, cannot provide a competent opinion regarding 
diagnosis and causation.  The VA audiologist recognized the 
Veteran's military noise exposure in rendering his opinion.  
In the present case, however, the most probative medical 
evidence of record does not relate current bilateral hearing 
loss to service.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  
Therefore, the Board finds that service connection is not 
warranted. 

C.  Conclusion

Although the Veteran does have a current diagnosis of 
bilateral hearing loss, the most probative medical evidence 
of record does not show that hearing loss incurred or 
aggravated in service.  Sensorineural hearing loss did not 
manifest within a year following the Veteran's separation 
from service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has bilateral hearing loss etiologically related to 
active service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


